Citation Nr: 1438851	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-19 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right index finger disability.

4.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative disc disease (DDD) and degenerative joint disease (DJD) with radiculopathy of the upper extremities.

5.  Entitlement to an initial rating in excess of 10 percent for right shoulder impingement syndrome.

6.  Entitlement to an initial compensable rating for essential tremors of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:          Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 2009 to February 2010. (He had active duty for training from August 1996 to April 1997.)

These matters come before the Board of Veterans' Appeals (Board) from an August 6, 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin which granted service connection and assigned initial ratings for the cervical spine, right shoulder and tremors, effective February 10, 2010.  In a January 2014 rating decision, the RO increased the rating for the right shoulder to 10 percent, effective from February 10, 2010.  By the same decision, the RO also granted service connection for radiculopathy of the bilateral upper extremities (claimed as numbness of the bilateral shoulder, hands, and ring and little fingers) effective February 10, 2010, and evaluated the radiculopathy with the Veteran's service-connected cervical spine DDD and DJD. 

The issue of entitlement to an initial rating in excess of 10 percent for cervical spine DDD and DJD with radiculopathy of the upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran has a low back disability causally related to active service.

2.  The most probative evidence of record is against a finding that the Veteran has a left shoulder disability causally related to active service.

3.  The most probative evidence of record is against a finding that the Veteran has a right index finger disability causally related to active service.

4.  During the rating period on appeal, the Veteran's right shoulder impingement syndrome has been productive by no greater than slight disability of Group IV muscle function, and manifested by range of motion greater than to the shoulder level, without ankylosis, loss of humerus head, nonunion of humerus head, fibrous union of humerus head, recurrent dislocation, malunion of humerus, dislocation of clavicle or scapula, or nonunion of clavicle or scapular with loose movement.  

5.  During the rating period on appeal, the Veteran's tremors of the bilateral upper extremities disability has been manifested by no greater than mild or minimal symptoms which are well controlled with low dose medication; thus, analogous to no greater than a mild tic disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Sup 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a right index finger disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for an initial rating in excess of 10 percent for right shoulder impingement syndrome have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321 , 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5200-5304 (2013).

5.  The criteria for an initial compensable rating for essential tremors of the bilateral upper extremities have not been met. . 38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321 , 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in February 2010.

The rating issues on appeal arise from the Veteran's disagreement with initial evaluations following the grant of service.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes medical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

VA examinations were obtained in 2010,2011, and 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disabilities at issue and/or for deciding whether service connection is warranted. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Entitlement to service connection for a low back disability

The Veteran's STRS reflect that the Veteran had complaints of back pain.  A DA Form 3349, dated November 30, 2009, reflects that the Veteran had lumbar degenerative disc disease (DDD); however, the Board notes that the STRs do not contain radiological evidence of DDD.  The DA Form 3349 reflects that the Veteran was placed on a temporary physical profile until February 1, 2010.  

A January 16, 2010 DD Form 2697 and a January 16, 2010 sick call slip reflect that the Veteran reported non-radiating localized mid lower back pain.  

An undated STR reflects that the Veteran (age 33) complained of low back pain without radiation.  Upon examination, he had a full range of motion.  

The Veteran separated from service in February 2010.  He underwent a VA examination in May 2010.  The examination report reflects that the Veteran reported that he had low back (above the waist) pain which began while in Iraq, riding in vehicles and being bumped and jarred on rough roads.  He denied any specific injury.  He also reported that the pain usually resolved by the day after riding in the vehicle with use of ibuprofen and bed rest.  He reported that he has pain with activities such as shoveling, lifting weights, or running; however, the pain resolves after a few hours without any other treatment.  He also reported that he has some days without pain.  Upon examination, he had forward flexion to 120 degrees, extension to 45-50 degrees, and bilateral lateral flexion to 55-57 degrees.  Upon radiological study, the Veteran had a normal lumbar spine with adequately maintained disc spaces, and unremarkable facet joints.  The examiner opined that he was unable to provide a diagnosis for the Veteran's lumbar spine because x-rays and examination were normal.  

A July 2010 MRI of the lumbar spine reflects that there was no gross malalignment of the lumbar spine.  There was no evidence of nerve root compromise or significant central canal narrowing.  There was no significant lumbar spinal canal or foraminal narrowing.  

An August 2010 VA clinical record reflects complaints of low back pain and a diagnosis of mechanical low back pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Board finds that the STR which notes DDD does not support a finding of DDD as there is no radiology record to support the diagnosis, and subsequent post service radiology testing reflects a normal spine.

A May 2011 VA examination report reflects that the thoracolumbar spine examination was normal.  Upon examination, the Veteran had mild tenderness at the paravertebral muscles at L5/S1 but had full range of motion with no pain, spasms, lack of endurance, or incoordination.  The examiner found there was no evidence of thoracolumbar strain.

The Veteran primary occupation specialties in service were health care specialist (one year duty) and operating room specialty (six weeks of training with no actual duty).  The record also reflects that the Veteran has reported that he has had at least three years of college and studied microbiology.  He also has reported a work history of civilian employment in the health care field.  Despite some training and experience in health care, the Board finds that the Veteran does not have the experience, training, or education necessary to make a competent diagnosis of DDD or DJD.  The Board finds that a lay person, or a person with the Veteran's experience and training, is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to DDD or DJD (radiology testing) or a similar back disability.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person or person of limited health care training, such as the Veteran.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In addition, the Board finds that the opinion of the VA clinician is more probative than the Veteran's as it is by a medical doctor, who has more experience, training, and education than the Veteran.  Finally, the Board notes that in his VA Form 21-526 (claim application), the Veteran listed his disability as "lower back pain" without any alleged specific diagnosis of an actual disability.  

VA clinical records reflect disabilities of the cervical and thoracic spine; however, no disability of the lumbar spine has been diagnosed upon competent clinical evidence.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a low back (lumbar) disability is not warranted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for a left shoulder disability

The Veteran's STRS reflect that the Veteran had complaints of bilateral shoulder numbness, pain, and decreased range of motion.  An October 2009 STR reflects that the Veteran (age 32) reported numbness in the right shoulder for one month.  He reported that a "months" long history of similar transient numbness and/or tingling in the left arm also.  Upon examination, range of motion was good, strength was full, and he had full sensation with no weakness.  An undated STR reflects that the Veteran (age 33) was assessed with right and left shoulder impingement.  

The Veteran separated from service in February 2010.  

An April 2010 VA clinical record reflects that the Veteran had negative Neer's, Hawkin's, Speed's, Cross-arm abduction, and Yergeson's test results; indications that he did not have a shoulder disability.

The Veteran underwent a VA examination in May 2010.  The report reflects that the Veteran reported that he has a patch of numbness in each shoulder if he is sleeping with his arms at a 90 degree angle on his stomach.  Otherwise, he does not have numbness.  It was noted that repositioning relieves the symptoms.  He further reported that bilateral shoulder pain began while in training in Texas and was aggravated while deployed.  He referred to the pain as the upper deltoid area.  He denied any injury to the shoulder.  He noted that the symptoms were less since he has returned home and is not wearing gear.  He reported no treatment for the left shoulder after deployment.  It was noted that he had not been on profile for his shoulders.  The Veteran reported left shoulder pain with exertion; he described the pain as a pinching.  He denied subluxation, warmth, redness, or swelling.  

Upon examination in May 2010, he denied shoulder pain prior to range of motion and was able to achieve abduction to 180 degrees, flexion to 180 degrees, extension to 30 degrees, and internal and external rotation to 90 degrees.  He could perform ranges of motion three times with no change in degree of movement or report of pain, warmth, redness, swelling, or deformity.  He had full strength of the upper extremities.  Upon radiologic testing, no fracture, dislocation, or bone destruction was identified.  Bony mineralization was within normal limits.  Adjacent osseous structures were unremarkable.  The examiner found that he was unable to provide a diagnosis of a left shoulder disability because there was normal x-ray, normal examination, and no prior injury.  

A January 2011 VA clinical record reflects that Neer's, Hawkins, and Yocum tests were positive, indicating of a shoulder disability.  

A May 2011 VA examination report reflects the opinion of the examiner as follows: [o]n today's examination his left shoulder does have acute bicipital tendinitis which was not noted on the prior examination which shows that due to his current job that his bicipital tendinitis is noted, so I do not think that this is related to the tendinitis he had when he was in service.  Tendinitis is usually noted with exertion and increasing physical activity." 

January 2012 and March 2013 VA clinical records reflect a primary medical history of "non radiating bilateral "shoulder pain, exam c/w mild rotator cuff tendinitis, [right greater than left]."

The Veteran underwent another VA examination in April 2013.  It was noted that he had a previous diagnosis of bilateral bicipital tendinitis.  Upon examination, the Veteran had full left shoulder flexion with no objective evidence of pain, full abduction with no objective evidence of pain.  The Veteran had no additional limitation in range of motion after repetitive use testing, and had no functional loss or functional impairment of the shoulder and the arm.  He had no localized tenderness or pain on palpation of the joints/soft tissue/or biceps tendon.  He had no guarding of the shoulder.  He had full strength.  All testing for a rotator cuff injury was negative.  There was no history of mechanical symptoms or recurrent dislocation.  There was no AC joint condition or other impairment of the clavicle or scapula, and no tenderness on palpation of the AC joint.  Cross-body adduction test was negative for a disability.  Radiology testing revealed no degenerative or traumatic arthritis.  There were no signification diagnostic test findings or results.  The examiner stated, in pertinent part, as follows: "It is my medical opinion that the vast majority of the veteran's bilateral shoulder pain is the result of his neck condition.  I do find evidence for shoulder strain, impingement or tendinitis."

The Board notes that the examiner stated that he found evidence of shoulder strain, impingement or tendinitis; however, his reported examination findings do not support any such diagnosis.  Regardless, the evidence, as noted above, reflects that the Veteran's disability is less likely than not related to service.  In this regard the Board notes that the evidence is against a finding of continuity of a disability since service.  (e.g. April and May 2010 clinical examinations) and the VA examination opinion of 2010 is against a finding that the Veteran's tendinitis after previous negative findings is related to service.  Thus, even if the Veteran had the same disability in April 2013 as he had in May 2011, it is less likely as not related to service. 

A February 2014 STR reflects that the Veteran has a history of neck and shoulder myofascial pain.  There is no competent clinical evidence of record that myofascial (muscle) pain is causally related to service.  

While the Veteran is competent to report pain, as noted above, the Board finds that the Veteran does not have the experience, training, or education necessary to make a competent etiology finding as to his current left shoulder, especially, as it was negative for a disability in 2010.  In addition, the Veteran has a cervical disability, myofascial pain, possible radiculopathy, and upper extremity tremors.  He has not been shown to be able to differentiate the causes of his various symptoms.  In addition, the Board finds that the opinion of the VA clinician is more probative as it is by a medical doctor, who has more experience, training, and education than the Veteran.  

The most probative evidence of record is against a finding that the Veteran has had a current left shoulder disability which is causally related to active service.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert, 1 Vet. App. at 54-56.
 
Entitlement to service connection for a right index finger disability

The Veteran stated on his VA Form 21-526 that he had right index finger joint pain since March 2009.  A December 30, 2009 DA Form 2823 (sworn statement) reflects that the Veteran reported that during training exercises, he injured his right finger joint.  He reported that the pain exists when his finger is fully flexed.  A January 16, 2010 DD Form 2697 and a January 16, 2010 sick call slip reflect that the Veteran reported a sore right finger joint.  It was noted that the Veteran's finger is sore when bent. 

An undated STR reflects that the Veteran (age 33) reported right D2 (digit two) PIP (proximal interphalangeal) joint pain.  He had full range of motion of the finger with no redness, swelling or subluxation.  There was no rotational deformity.  He had a normal finger upon examination.  

The Veteran underwent a VA examination in May 2010.  The report reflects that the Veteran reported that he had jammed the finger in a door frame while in Texas, prior to deployment.  He reported that he had been treated with a splint, and the finger was now a "little sore" with flexion.  Radiology results revealed that bony mineralization was within normal limits.  No fracture, dislocation, or bone destruction was identified.  Upon examination, he had no warmth, redness, or deformity.  He was able to demonstrate full flexion.  He denied pain with palpation and manipulation.  He had full strength.  The examiner opined that he was unable to provide a diagnosis for the Veteran's finger because x-rays and examination were normal. 

A May 2011 VA examination report reflects that the Veteran reported dull aching pain in his right index finger when he flexes it.  The pain was a 1 out of 10 in intensity.  Upon examination, he had a full range of motion with no pain, lack of endurance or incoordination.  His strength was intact, his dexterity was normal, and Tinel's and Phalen's tests were negative bilaterally.  No diagnosis of current disability was made.  The examiner found that the right index finger did not have any limitations or disabilities related to the injury he had in service. 

As noted above, pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez, 13 Vet. App. at 285.  

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a right index finger disability is not warranted. Brammer, 3 Vet. App. at 225.

While the Veteran is competent to report pain, as noted above, the Board finds that the Veteran does not have the experience, training, or education necessary to make a competent diagnosis of DDD or DJD.  In addition, although the Veteran has some medical training, he has not offered a probative opinion as to an actual diagnosis of his finger. Finally, the Board finds that the opinion of the VA clinician is more probative as it is by a medical doctor, who has more experience, training, and education than the Veteran.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert, 1 Vet. App. at 54-56.

Increased ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 

Rating the Shoulder

Under DC 5304, a 20 percent rating is warranted for moderately severe Group IV function disability.  A 30 percent is warranted for severe Group IV function disability.

Words of "mild", "moderate", "moderately severe" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Under DC 5304, a 20 percent rating is warranted for moderately severe Group IV function disability.  A 30 percent is warranted for severe Group IV function disability.

Under DC 5200, a 30 percent rating is warranted for favorable ankylosis with abduction to 60 degrees, allowing the mouth and head to be reached, a 40 percent is warranted for intermediate ankylosis between favorable and unfavorable, and 50 percent is warranted for unfavorable ankylosis (abduction limited to 25 degrees form the side.)

Under DC 5201 for limitation of motion of the major arm, a 20 percent rating is assigned for limitation of motion at shoulder level.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level on the major side.  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side.  Only a single disability rating under DC 5201 for each arm that suffers from limited motion at the shoulder joint is permissible. Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Under DC 5202, a 20 percent evaluation is warranted for malunion with moderate deformity, a 30 percent rating is warranted for malunion with marked deformity.  A 20 percent rating is warranted for recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level.  A 30 percent rating is warranted for recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.

Under DC 5203, a 20 percent rating is warranted for dislocation or nonunion with loose movement of the clavicle or scapula.

Rating tremors

The Veteran's essential tremors are rated under DC 8099-8103.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions, in this case 8103 convulsive tics.

Entitlement to an initial rating in excess of 10 percent for right shoulder impingement syndrome

In a January 2014 rating decision, the RO increased the Veteran's rating to 10 percent effective from the date of service connection, February 10, 2010.  The Veteran is right hand dominant, thus it is considered the major extremity.  

The RO initially evaluated the Veteran's right shoulder disability under DC 5201-5304, but is currently referencing DC 5201-5019.  The first hyphenated diagnostic code may be read to indicate that limitation of motion of the arm is the service-connected disorder, and it is rated as if the residual condition is injury to Muscle Group IV.  The second hyphenated code may be read to indicate that limitation of motion of the arm is the service-connected disorder, rated as bursitis, which is turn is rated as arthritis, based on limitation of motion.  

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411 (1995). 

A May 2010 VA examination report reflects that the Veteran reported that his right shoulder pain is less since he had a cortisone injection.  He noted that it now only occurs with exertion.  The pain is described as a pinching, rated as a 3/10.  The Veteran denied subluxation, warmth, redness, or swelling of the shoulder.  The Veteran reported that he is able to reach with climbing and tree clearing, but such activities did cause aggravation of pain.  He is able to bathe and dress independently and able to do household chores.  He did rock climbing recently with residual soreness, but denied weakness or a fall.  He also reported that he does scuba diving.  Prior to range of motion testing, he denied shoulder pain.  He had abduction to 180 degrees, flexion to 180 degrees, extension to 30 degrees, and internal and external rotation to 90 degrees.  He could perform range of motions three times with no change in degree of movement or report of pain.  There was no warmth, redness, swelling or deformity.  He had full strength of the upper extremity.  Radiological study revealed no fracture, dislocation or bone destruction identified.  Bony mineralization was within normal limits.  Adjacent osseous structures were unremarkable.  He had a normal examination and normal radiology findings. 

A January 2011 VA clinical record reflects that the Veteran had good shoulder active range of motion with the exception of right shoulder internal rotation and decrease shoulder strength with shoulder external rotation.  He had positive signs for rotator cuff pathology.  

A May 2011 VA examination report reflects that the Veteran had tenderness on the anterior surface.  It was noted that his job is physical and challenging as he is working in leasing boats.  Upon examination, he has tenderness noted in the bicipital groove.  He had full range of motion of the shoulder with no pain, spasm, lack of endurance or incoordination noted.  Impingement signs were positive bilaterally.  He was diagnosed with bicipital tendinitis.  

An April 2013 VA examination report reflects that the Veteran had full right shoulder flexion to 180 degrees with no objective evidence of painful motion.  He had full right shoulder abduction to 180 degrees with no objective evidence of painful motion.  He was able to perform repetitive use testing with no additional loss of range of motion, and continued to have full range of motion.  He did not have any functional loss or functional impairment of the shoulder. He did not have pain or tenderness on palpation.  He did not have guarding of the shoulder.  He had full muscle strength with abduction and flexion.  He had negative impingement test.  Imagining studies were negative for degenerative or traumatic arthritis.  The examiner opined that it was his medical opinion that "the vast majority of the veteran's bilateral shoulder pain is the result of his neck condition."

The clinical evidence as noted above, is against a finding that the Veteran has moderately severe Group IV function disability.  His reports of pain, as well as the evidence upon examination, to include range of motion testing, reflect, at the very most, mild disabling effects (DC 5304).  He has been able to use a chain saw, rock climb with resulting soreness, and scuba dive.  In addition, he does not have ankylosis (DC5200) limitation of motion at the shoulder level or less (DC 5201), malunion with deformity (DC 5202), recurrent dislocation of the scapulohumeral joint (DC 5202), or dislocation or nonunion with loose movement of the clavicle or scapula (DC 5203).  The evidence does not support a finding that the Veteran has right shoulder weakness, fatigability, incoordination or pain on motion that is of such severity as to constitute a functional loss which would warrant a rating in excess of 10 percent.  

The Board has considered the Veteran's complaints, the DeLuca factors, the Veteran's range of motion upon testing, and the diagnostic criteria.  The Board finds that the evidence of record does not reflect that a rating in excess of 10 percent is warranted for any period on appeal.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.
 
Entitlement to an initial compensable rating for essential tremors of the bilateral upper extremities

The Veteran's tremors are rated as analogous to tics.  Under DC 8103, mild tics warrant a noncompensable rating.  The Veteran would be entitled to a compensable rating if he had moderate tics (10 percent) or severe tics (30 percent).  A note to Diagnostic Code 8103 indicates that the rating depends on "frequency, severity, muscle groups involved."  38 C.F.R. § 4.124a, Diagnostic Code 8103.  These criteria are conjunctive, not disjunctive; therefore all three aspects of the symptoms must be considered.  See Melson v. Derwinski, 1 Vet. App. 334 (1991). 

The Board finds that when the frequency of the symptoms, as well as the severity of the symptoms, and the muscle groups involved, are considered together, that the criteria for an initial compensable evaluation have not been met.  

An April 2010 VA clinical record reflects that the Veteran reported that he had been placed on Inderal which relieved 90 percent of his tremors.  He reported that when he returned to the United States after deployment, he ran out of medication and the tremors returned.  He had been recently placed back on Inderal by his primary care physical and the symptoms again resolved by 90 percent.  The Veteran reported that he noticed the tremors more with activity and fine-motor skills than at rest.  

An April 2010 VA clinical record reflects that the Veteran had intact finger to nose testing with minimal tremor. 

A May 2010 VA examination report reflects that the Veteran reported that with Inderal in service, his tremors had lessened by 80 percent.  He again noted that after he ran out of medication, his tremors worsened.  However, it was also noted that that the Veteran was able to use a chain saw, clear trees, rock climb, bathe, dress independently, do household chores.  The Veteran did not report any problem with these activities due to his tremors.  It was noted that upon examination, the tremors of both hands were most noticeable with rest and they lessened with intent (e.g. finger to nose, pointing, etc.)  

A May 2010 neurology outpatient consult note reflects that the Veteran reported that his tremors are well controlled on very low dose propranolol with no side effects.  Upon examination, there were no abnormal movements or tremors.  The Veteran was able to perform the finger to nose test smoothly and accurately.  The assessment was essential tremor, well controlled.  The plan was to continue with low dose Inderal.

In an August 2010 notice of disagreement, the Veteran reported that his tremors are worse when performing intentional fine motor activities.  He also reported that his career involves handling bio hazardous sharps which poses an increased risk of exposure due to his tremors.  He reported that tremors during fine motor activities are reduced with medication but are still present.   

A May 2011 VA examination report reflects that the Veteran reported that he has ongoing tremors in both hands that are worse with fine motor activities and impact his employment duties.  (The Veteran worked as a "surgical assistant" between 1997 and 2009.  Subsequent to his return from deployment, he worked leasing boats.)  He reported that he was unable to continue his job as a surgery technician due to the tremors in his hands.  He reported that he was currently working in leasing boats which is physically demanding but does not require fine motor skills.  He reported that the tremors have not gotten worse since his last examination and have been stable on Propranolol.  The examiner stated that when he asked the Veteran to extend his hands, he could notice mild tremors in the hands.  

An April 2013 VA physical medicine rehab outpatient consult note reflects that the Veteran reported that over the past three years, the tremors have mildly increased.  He reported that he has numbness and tingling his fingers three to four times a week and that the symptoms go way within five to 10 minutes.  He denied symptoms with gripping objects, and denied dropping objects more frequently.  

The record does not reflect that the Veteran's tremor disability is more than mild.  The Board has considered that the Veteran's tremors are reduced considerable (by 80 to 90 percent) with "very low dose" medication.  In addition, although the Veteran has stated that his tremors would place him at risk at work in the surgical assistant field, the evidence does not reflect that he has ever been injured, or that he has injured anyone else, in that occupation due to his tremors.  The evidence reflects that he has denied gripping problems and denied dropping things.  Moreover, the evidence reflects that he was able to use a chain saw clearing trees, and had gone rock climbing, two activities which require somewhat steady hands; he did not report any accident or injuries or difficulties with these activities due to his tremors.  Examiners have described his tremors as mild or minimal, and noted that he can do fine motor skills without tremors; albeit the Veteran has contended that his tremors are more prevalent with fine motor skills than rest.  Regardless, the Board finds that the Veteran's ability to control and/or diminish his tremors by 80 to 90 percent by use of "very low dose" medication is indicative of no more than mild tremors.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  , 1 Vet. App. at 54-56.
 
Extraschedular right shoulder impingement syndrome and essential tremors

The discussion above reflects that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right shoulder and essential tremors are inadequate.  A comparison between the level of severity and symptomatology of each component part with the established criteria shows that the rating criteria reasonably describe each respective manifestation of the disability at issue.  Many of the applicable diagnostic codes used to rate the right shoulder disability provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Evaluations for muscle group injuries are based on cardinal signs and symptoms of muscle disability whereas tremors are evaluated based on severity of symptoms without regard to any list of symptoms.  The pertinent manifestations and symptomatology are contemplated by the applicable DCs and the ratings assigned adequately compensate the Veteran for his disability level.  His reported symptoms do not reach a level beyond the normal disability picture.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  All of the pertinent symptoms and manifestations have been attributed to either the service-connected right shoulder or tremor disabilities and are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  

Total rating for compensation purposes based on individual unemployability (TDIU)

A claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Although the Veteran has stated that his tremors have caused him to change employment, the evidence does not reflect he has been unable to maintain substantial gainful employment.  The record reflects that he is currently employed and he has not indicated that it is not substantial gainful employment.  The Board finds that the record, as discussed above, does not reasonably raise the issue of TDIU.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a right index finger disability is denied.

Entitlement to an initial rating in excess of 10 percent for right shoulder impingement syndrome is denied.

Entitlement to an initial compensable rating for essential tremors of the bilateral upper extremities is denied.


REMAND

Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative disc disease and degenerative joint disease

The Board finds, based on the evidence noted below, that a supplemental medical opinion is necessary to clarify the extent, if any, of associated neurologic abnormalities.

An April 2010 VA clinical note reflects no evidence of right ulnar neuropathy on physical examination and no evidence of right median neuropathy.  

May 2010 EMG findings reflected no evidence of right ulnar or median neuropathy.  Multilevel changes were seen on the EMG, most significant in the right C6 muscles.  

A June 2010 addendum to the May 2010 VA examination report reflects that axillary neuropathy was noted to be possible; therefore, not a confirmed finding and not diagnosed.  It was noted that "given otherwise normal examination available data does not support a definitive diagnosis at this time.  Testing was negative for ulnar and radial neuropathy." 

A May 2011 VA examination report reflects that the Veteran's bilateral upper extremities were normal, his sensation was intact in all dermatomes, his reflexes were 3 out of 4 bilaterally, and Hoffman's was negative. 

An April 2013 VA examination report for the cervical spine reflects that muscle strength testing of the upper extremities was normal.  Reflex and sensory testing was normal for all tested areas (biceps, triceps, brachioradialis, shoulder, forearm, and hand/fingers).  The report reflects that the Veteran did not have radicular pain or other signs and symptoms of such.  Despite the above findings, the examiner stated that the Veteran has "bilateral upper extremity neuropathy with ongoing care and evaluations."

An April 2013 VA examination report for the peripheral nerves reflects that the Veteran does not have any symptoms attributable to any peripheral nerve condition.  Muscle strength testing was normal in all areas tested. Reflex testing was normal in all areas tested.  Sensory examination was normal in all areas tested.  Upon examination, the Veteran had normal radial, median, ulnar, musculocutaneous , circumflex, long thoracic, upper radicular, middle radicular, and lower radicular nerve groups.  

The report also reflects that April 2013 EMG studies of the right and left upper extremity were abnormal in that there was electro diagnostic evidence of mild chronic multi-level neurogenic changes through the cervical spine, but no evidence of ongoing denervation.  There was no electro diagnostic evidence of median moneuropathy at the wrist, or ulnar neuropathy.  The examiner stated that the Veteran's "symptoms of cervical radiculopathy are worsening but based on EMG testing it is stable.  He has bilateral upper extremity cervical radiculopathy as the result of his degenerative disc disease of his cervical spine."  

The Board is unclear as to how the Veteran can have no radiculopathy upon examination, have complaints of numbness, have EMG results of mild chronic multi-level neurogenic changes, and have no evidence of medial mononeuropathy or ulnar mononeuropathy.  The Board finds that a supplemental clinical opinion which reconciles the Veteran's clinical examination findings with his EMG findings and which discusses the severity of any neuropathy, as well as the specific nerve(s) affected may be useful to the Board in adjudicating the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a clinical opinion as to whether it is as likely as not that the Veteran has objective neurological abnormalities due to his cervical spine disability.  The examiner should consider the entire claims file to include a.) the April 2010 VA clinical note which reflects no evidence of right ulnar neuropathy on physical examination and no evidence of right median neuropathy; b.) the May 2010 VA examination report with a June 2010 addendum; c.) the May 2011 VA examination report; d.) the April 2013 VA examination report for the cervical spine; and e.) the April 2013 VA examination report for the peripheral nerves.  

The clinician should a.) explain the apparent inconsistency between the Veteran's lack of radiculopathy or neuropathy upon examination, his complaints of numbness, and the EMG results; b.) discuss the severity of any neuropathy and/or radiculopathy; and c.) note the specific nerve(s) affected.

If the clinician cannot provide an adequate opinion as directed above without a clinical examination of the Veteran, schedule him for such. 

2.  Thereafter, readjudicate the cervical spine rating issue on appeal.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond, and return the claim to the Board as warranted. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


